DETAILED ACTION
This communication is a non-final, first office action on the merits on patent application 16816871, attorney docket 059800-0171, claims foreign priority to 2019-170769 , filed 09/19/2019, and assigned to Kioxia Corp. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-17 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 5, 6, 8, 9 and 10 are rejected under 35 U.S.C. 102A1/a2 as being anticipated by Tamura (U.S. 2006/0220142).

As for claim 1, 
Tamura teaches in figure 2-2c, a semiconductor device comprising: 

an element isolation region adjacent to the 5element region (11); 
a gate insulating layer (5) provided on an upper surface of the element region; 
and a gate electrode (6) including a semiconductor layer, the semiconductor layer containing boron (B) and 10including a portion provided on the gate insulating lacer ([0067]);
the element isolation region including an upper portion (16) including an upper surface of the element isolation region, and a lower portion (15) including a lower 15surface of the element isolation region, 
and the upper portion of the element isolation region applying compressive stress to a portion of the element region, which is adjacent to the upper portion of the element isolation region “the silicon oxide 16 serves as a dense insulating material that gives the active region (“a compressive stress in a channel length direction” [0060]).  

As for claim 4,
Tamura teaches the semiconductor device of claim 1, and teaches that the lower portion of the element isolation region 30applies tension stress to a portion of the element region, which is adjacent to the lower portion of the element isolation region ([0074]).  

.As for claim 5,
 Tamura teaches the semiconductor device of claim 1, wherein the upper portion of the element isolation region 35has a Young's modulus lower than that of the lower- 16 - portion of the element isolation region.  (because the lower layer is in tension and the 
 
As for claim 6,
Tamura teaches the semiconductor device of claim 1, wherein the semiconductor layer includes an upper surface leveled higher than the upper surface of the element 5isolation region (shown in figure 2-2c).  

As for claim 1r8,
Tamura teaches the semiconductor device of claim 1, wherein a material of the element isolation region is a silicon oxide ([0075]). 
 
As for claim 91r9,
Tamura teaches the semiconductor device of claim 1, wherein a material of the elements region is silicon (channel is silicon [0053]).  

As for claim 1510,
Tamura teaches the semiconductor device of claim 1, wherein a material of the semiconductor layer is silicon.  ([0063]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 11, 12, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura in view of Mathews et al. (U.S. 5,902,128).

As for claim 202. 
Tamura teaches the semiconductor device of claim 1, but does not teach that the element isolation region contains fluorine (F).  
However, Mathews teaches adding fluorine to the field oxide ([co6 ln 64]).


As for claim 3,
Tamura in view of Mathews makes obvious the semiconductor device of claim 2, and in the combination, a concentration of fluorine (F) contained in the e15element isolation region is higher in the upper portion of the element isolation region than in the lower portion of the element isolation region. (adding fluorine to the second oxide 11 would make it higher than the level in the lower potion, which is formed in Tamura by TEOS or nano clustering silica [0056], to be in tension [0074]). 

As for claim 11,
Tamura teaches in figure 2-2c, a semiconductor device comprising: 
an element region (PMOS in figure 5 between the STIs, 11); 
an element isolation region (11) adjacent to the 0element region; 
a gate insulating layer (5) provided on an upper surface of the element region; 
and a gate electrode (6) including a semiconductor layer, the semiconductor layer containing boron (B) [0067] and provided on the gate insulating layer (shown in figure 2-2c); 
the element isolation region including an upper portion (16) including an upper surface of the element isolation region, 
and a lower portion (15) including a lower 30surface of the element isolation region, 
Tamura does not teach that the element isolation region containing fluorine (F), or a concentration of fluorine (F) contained in the element isolation region being higher in the upper portion of the element isolation region than in the 35lower portion of the element isolation region.
However, Mathews teaches adding fluorine to the field oxide. ([co6 ln 64]).
It would have been obvious to one skilled in the art at the effective filing date of this application add fluorine to the oxide deposition to improve thickness growth of the oxide [co6 ln 64]. One skilled in the art would have combined these elements with a reasonable expectation of success.
And the combination makes obvious that a concentration of fluorine (F) contained in the e15element isolation region is higher in the upper portion of the element isolation region than in the lower portion of the element isolation region. (adding fluorine to the second oxide 11 would make it higher than the level in the lower potion, which is formed in Tamura by TEOS or nano clustering silica [0056], to be in tension [0074]). 

As for claim 12, 
Tamura in view of Mathews makes obvious the semiconductor device of claim 11, and the combination makes obvious that the upper portion of the element isolation region has a Young's modulus lower than that of the lower portion of the element isolation region.  (Because the lower layer is in tension and the upper layer is in compression, it is inherent that the upper level has a lower Young’s modulus.) 

As for claim 513,
Tamura in view and Mathews makes obvious the semiconductor device of claim 11, and Tamura teaches that the semiconductor layer includes an upper surface leveled higher than the upper surface of the element isolation region (figure 2-2c).  

As for claim 15,
Tamura in view of Mathews makes obvious the semiconductor device of claim 11, and Tamura teaches a material of the element isolation region is a 15silicon oxide ([0075]).  

As for claim 16,
Tamura in view of Mathews makes obvious the semiconductor device of claim 11, and Tamura teaches that a material of the element region is silicon (channel is silicon [0053]).  

As for claim 17,
Tamura in view of Mathews makes obvious the semiconductor device of claim 11, and Tamura teaches a material of the semiconductor layer is silicon (polysilicon ([0063]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura in view of Mathews in further view of Zhu (U.S. 8,350,253).

As for claim 7,
Tamura teaches the semiconductor device of claim 1, but does not teach that the semiconductor layer further includes a portion provided on the upper surface of the element isolation region.  
However, Zhu teaches a semiconductor layer (316) on the upper surface of the element isolation region (315). 

 
As for claim 14,

However, Zhu teaches a semiconductor layer (316) on the upper surface of the element isolation region (315). 
It would have been obvious to one skilled in the art at the effective filing date of this application for a dummy gate over the isolation layer to improve the carrier mobility of the active transistor [co8 ln 6]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOHN A BODNAR/Examiner, Art Unit 2893